United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20305
                         Conference Calendar


JOHN MARK NIKIRK,

                                Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ, Chairman Texas Board of Pardons and
Paroles; RISSIE OWENS; LAFAYETTE COLLINS; TERRI
SCHNORRENBERG; WINONA MILES; S. CRAIG WRIGHT; S. FEINBLATT;
MARK SHEHERD; SPIVEY, Agent Captain; FALLS, Correctional
Officer III; JOHNSON, Correctional Officer III; AMERICAN
CORRECTIONAL ASSOCIATION; JANIE COCKRELL,

                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-5098
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     John Mark Nikirk, Texas prisoner # 347180, appeals the

dismissal of his civil rights complaint as frivolous under 28

U.S.C. § 1915(e)(2).   The judgment of the district court

dismissing an action as frivolous is reviewed for abuse of

discretion.    Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir.

2001).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20305
                                 -2-

     Nikirk alleged that his supervised release had been unjustly

revoked.   As found by the district court, Nikirk’s civil claim

calls into question the validity of the revocation and his

current sentence, and it is barred by Heck v. Humphrey, 512 U.S.

477, 486-87 (1994).

     Nikirk alleged that inmate head-counts during the night

deprive him of sleep and constitute cruel and unusual punishment.

Although the intermittent head-counts and use of lighting

interrupt Nikirk’s sleep, his allegations do not reflect that the

conditions resulted in his suffering any serious physical or

psychological injury or in the total deprivation of a basic

necessity of life.    Rhodes v. Chapman, 452 U.S. 337, 347 (1981);

Harper v. Showers, 174 F.3d 716, 720 (5th Cir. 1999).    Because

Nikirk’s allegations failed to allege a factual basis for an

Eighth Amendment claim, the district court did not abuse its

discretion in dismissing the complaint as frivolous.

     The district court’s dismissal counts as a strike for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    We caution Nikirk that once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.